

116 HR 6563 IH: Emergency Educational Connections Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6563IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Ms. Meng introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for E-Rate support for Wi-Fi hotspots, modems, routers, and connected devices during emergency periods relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Emergency Educational Connections Act of 2020.2.E-Rate support for Wi-Fi hotspots, other equipment, and connected devices during emergency periods relating to COVID–19(a)Regulations requiredNot later than 7 days after the date of the enactment of this Act, the Commission shall promulgate regulations providing for the provision, from amounts made available from the Emergency Connectivity Fund established under subsection (i)(1), of support under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) eligible for support under such section, for the purchase during an emergency period described in subsection (e) (including any portion of such a period occurring before the date of the enactment of this Act) of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for use by—(1)in the case of a school, students and staff of such school at locations that include locations other than such school; and(2)in the case of a library, patrons of such library at locations that include locations other than such library.(b)Eligibility of Tribal librariesFor purposes of determining the eligibility of a Tribal library for support under the regulations required by subsection (a), the portion of paragraph (4) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) relating to eligibility for assistance from a State library administrative agency under the Library Services and Technology Act shall not apply.(c)Equipment describedThe equipment described in this subsection is the following:(1)Wi-Fi hotspots.(2)Modems.(3)Routers.(4)Devices that combine a modem and router.(5)Connected devices.(d)Prioritization of supportThe Commission shall provide in the regulations required by subsection (a) for a mechanism to require a school or library to prioritize the provision of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for which support is received under such regulations, to students and staff or patrons (as the case may be) that the school or library believes do not have access to equipment described in subsection (c), do not have access to advanced telecommunications and information services, or have access to neither equipment described in subsection (c) nor advanced telecommunications and information services, at the residences of such students and staff or patrons.(e)Emergency periods describedAn emergency period described in this subsection is the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of COVID–19, including any renewal thereof.(f)Treatment of equipment after emergency periodThe Commission shall provide in the regulations required by subsection (a) that, in the case of a school or library that purchases equipment described in subsection (c) using support received under such regulations, such school or library—(1)may, after the emergency period with respect to which such support is received, use such equipment for such purposes as such school or library considers appropriate, subject to any restrictions provided in such regulations (or any successor regulation); and(2)may not sell or otherwise transfer such equipment in exchange for any thing (including a service) of value, except that such school or library may exchange such equipment for upgraded equipment of the same type.(g)Rule of constructionNothing in this section shall be construed to affect any authority the Commission may have under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to allow support under such section to be used for the purposes described in subsection (a) other than as required by such subsection.(h)Procedural matters(1)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations, shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support.(2)Exemption from certain rulemaking requirementsSubsections (b), (c), and (d) of section 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (a) of this section or a rulemaking to promulgate such a regulation.(3)Paperwork Reduction Act exemptionA collection of information conducted or sponsored under the regulations required by subsection (a), or under section 254 of the Communications Act of 1934 (47 U.S.C. 254) in connection with support provided under such regulations, shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act).(i)Emergency Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Connectivity Fund.(2)AppropriationThere is appropriated to the Emergency Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $2,000,000,000 for fiscal year 2020, to remain available through fiscal year 2021.(3)Use of fundsAmounts in the Emergency Connectivity Fund shall be available to the Commission to provide support under the regulations required by subsection (a).(4)Relationship to universal service contributionsSupport provided under the regulations required by subsection (a) shall be provided from amounts made available under paragraph (3) and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).(j)DefinitionsIn this section:(1)Advanced telecommunications and information servicesThe term advanced telecommunications and information services means advanced telecommunications and information services, as such term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).(2)CommissionThe term Commission means the Federal Communications Commission.(3)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to advanced telecommunications and information services.(4)LibraryThe term library includes a library consortium.(5)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard).(6)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of—(A)receiving mobile advanced telecommunications and information services; and(B)sharing such services with another device through the use of Wi-Fi.